      Case 1:20-cv-08407-GBD-SDA Document 31 Filed 02/03/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           2/3/2021
 Michael J. Lee, et al.,

                                 Plaintiffs,
                                                              1:20-cv-08407 (GBD) (SDA)
                -against-
                                                              ORDER
 Department of Corrections, et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Clerk of Court is directed to attempt to locate pro bono counsel to represent Plaintiff.

                                        LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v.

Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to seek pro bono representation for an indigent litigant. Id. Even if a court does

believe that a litigant should have a free lawyer, under the in forma pauperis statute, a court has

no authority to “appoint” counsel, but instead, may only “request” that an attorney volunteer to

represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310

(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore

request the services of pro bono counsel sparingly, and with reference to public benefit, in order

to preserve the “precious commodity” of volunteer-lawyer time for those litigants whose causes

are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
      Case 1:20-cv-08407-GBD-SDA Document 31 Filed 02/03/21 Page 2 of 4




       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant an indigent litigant’s request for pro bono counsel. 802 F.2d at 61-62. Of course,

the litigant must first demonstrate that he or she is indigent, for example, by successfully applying

for leave to proceed in forma pauperis. The court must then consider whether the litigant’s claim

“seems likely to be of substance” – “a requirement that must be taken seriously.” Id. at 60–61. If

these threshold requirements are met, the court must next consider such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                            DISCUSSION

       Plaintiff filed a Request to Proceed in forma pauperis (IFP), which the Court granted. (See

Order, ECF No. 4.) Plaintiff therefore qualifies as indigent.

       In the Second Amended Complaint, Plaintiff, a pretrial detainee at the Vernon C. Bain

Center (“VCBC”), asserts a claim under 42 U.S.C. § 1983, alleging that Defendants are failing to

protect him from contracting COVID-19. Plaintiff alleges that Defendants are aware of the

conditions at VCBC, but have not implemented appropriate capacity restrictions, distancing

requirements and/or other safety measures. (SAC, ECF No. 25, at 4-6.) Plaintiff is HIV positive and



                                                  2
      Case 1:20-cv-08407-GBD-SDA Document 31 Filed 02/03/21 Page 3 of 4




has tested positive for tuberculosis and fears for his health and safety. (SAC at 5-6.) While this

case is at an early stage, the Court finds that Plaintiff’s claim seems “likely to be of substance.”

Hodge, 802 F.2d 61-62.

       The Court similarly finds that the other Hodge factors weigh in favor of granting Plaintiff’s

application. In particular, Plaintiff, who is incarcerated, is limited in his ability to investigate the

facts and present his case. Moreover, representation would “lead to a quicker and more just

result by sharpening the issues and shaping examination.” Hodge, 802 F.2d at 61.

                                            CONCLUSION

       For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff. The Court advises Plaintiff that there are no funds to retain counsel

in civil cases and the Court relies on volunteers. Due to a scarcity of volunteer attorneys, some

time may pass before counsel volunteers to represent Plaintiff. Nevertheless, this litigation will

progress at a normal pace. If an attorney volunteers, the attorney will contact Plaintiff directly.

There is no guarantee, however, that a volunteer attorney will decide to take the case, and

Plaintiff should be prepared to proceed with the case pro se. Of course, if an attorney offers to

take the case, it is entirely Plaintiff’s decision whether to retain that attorney or not. The Court

has established a Pro Bono Fund to encourage greater attorney representation of pro se litigants.

See https://www.nysd.uscourts.gov/sites/default/files/pdf/ProBonoFundOrder.pdf.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                   3
       Case 1:20-cv-08407-GBD-SDA Document 31 Filed 02/03/21 Page 4 of 4




        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 3, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               4
